DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4, 7, 10, 15 and 17 [and their dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds the following items to be indefinite:
Claim 4
Line 3 recites “the base member of the second telescopic portion” but Claim 2 only recited that the telescopic legs comprise a base member and an extension member, not that the base member of the second telescopic leg portion. Furthermore, the same goes for on line 4 that recites “the extension members of the first telescopic portion”.
Claim 7
Line 2 recites “the floor panels” but the claim depends from Claim 1 that recited “one or more floor panels” so “one” doesn’t support the “floor panels” of Claim 7.
Claim 10
Line 4 recites “the platforms” but the claim depends from Claim 9 that recites “one or more extendable platforms” so “one” doesn’t support the “platforms” of Claim 9.
Claim 15
Line 1 recites “in a wind turbine tower” but the claim depends from Claim 1 that recites “for a tower”. It is unclear if the wind turbine tower is the same as the tower or different.
Claim 17
Lines 1 and 3 recite “the tower sections” but depend from Claim 16 that recites “one or more tower sections” so “one” doesn’t support the “tower sections” of Claim 17.
Line 4 recites “the platforms” but the claim depends from Claim 16 that recites “one or more extendable platforms” so “one” doesn’t support the “platforms” of Claim 17.
Claims 7 recite the following limitations for which there is insufficient antecedent basis for such limitation in the claim.
Claim 7
Line 3 – the floor segments
Claim 15
Line 6 – the radial structures
Line 7 – the inner surface
Allowable Subject Matter
It appears as though the claims would be allowed once the above matters are resolved.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a platform comprising: a support frame that comprises a plurality of radially extending telescopic legs and a plurality of transversally extending telescopic cross-members for connecting the radially extending telescopic legs; and one or more floor panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635